

115 HR 5903 IH: Permanent Tax Relief for Working Families Act
U.S. House of Representatives
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5903IN THE HOUSE OF REPRESENTATIVESMay 22, 2018Mr. Smith of Missouri (for himself, Mr. Blum, Mrs. Handel, Ms. Tenney, Mr. Mast, Mr. Barr, Mrs. Love, Mr. Hurd, Mr. Taylor, Mr. Valadao, Mr. Budd, Mr. Bishop of Michigan, and Mr. Curbelo of Florida) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make permanent certain changes made by Public Law
			 115–97 to the child tax credit.
	
 1.Short titleThis Act may be cited as the Permanent Tax Relief for Working Families Act. 2.Increase in and modification of child tax credit (a)In generalSection 24 of the Internal Revenue Code of 1986 is amended—
 (1)by amending subsection (a) to read as follows:  (a)Allowance of creditThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sum of—
 (1)$2,000 for each qualifying child of the taxpayer, and (2)$500 for each dependent of the taxpayer (as defined in section 152, without regard to all that follows resident of the United States in section 152(b)(3)(A)) other than a qualifying child.
							,
 (2)in subsection (b)— (A)by striking the threshold amount in paragraph (1) and inserting $400,000 in the case of a joint return ($200,000 in any other case),
 (B)by striking paragraph (2), and (C)by striking Limitations and all that follows through The amount and inserting Limitation based on adjusted gross income.—The amount,
 (3)in subsection (d)(1)(A), by striking all that follows under this section and inserting the following:  determined—(i)by substituting $1,400 for $2,000 in subsection (a)(1), (ii)without regard to subsection (a)(2), and
 (iii)without regard to this subsection and the limitation under section 26(a)., (4)in subsection (d)(1)(B)(i), by striking $3,000 and inserting $2,500,
 (5)by inserting after subsection (d)(2) the following new paragraph:  (3)Adjustment for inflationIn the case of a taxable year beginning after 2018, the $1,400 amount in paragraph (1)(A) shall be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting 2017 for 2016 in subparagraph (A)(ii) thereof.
							If any increase under this paragraph is not a multiple of $100, such increase shall be rounded to
			 the next lowest multiple of $100., 
 (6)by amending subsection (e) to read as follows:  (e)Identification requirements (1)TaxpayerNo credit shall be allowed under this section if the identifying number of the taxpayer was issued after the due date for filing the return for the taxable year.
							(2)Qualifying child
 (A)In generalNo credit shall be allowed under this section to a taxpayer with respect to any qualifying child unless the taxpayer includes the social security number of such child on the return of tax for the taxable year.
 (B)Social security number definedFor purposes of this subsection, the term social security number means a social security number issued to an individual by the Social Security Administration, but only if the social security number is issued—
 (i)to a citizen of the United States or pursuant to subclause (I) (or that portion of subclause (III) that relates to subclause (I)) of section 205(c)(2)(B)(i) of the Social Security Act, and
 (ii)before the due date for such return. (C)Treatment of qualifying children disallowed creditIn the case of any qualifying child with respect to whom a credit is not allowed under this section by reason of subparagraph (A), such child shall be treated as a dependent to whom subsection (a)(2) applies.
								, and
 (7)by striking subsection (h). (b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 11022 of Public Law 115–97.
			